 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7        HUGO MACIAS TORRES,

                                     Plaintiff,
 8
                  v.                                          C18-380 TSZ
 9
          SN SERVICING CORPORATION and                        MINUTE ORDER
10
          NP162, LLC,
11                                   Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14        (1)    Counsel having advised the Court that this matter has been resolved, and it
   appearing that no issue remains for the Court’s determination, NOW, THEREFORE, IT
15 IS ORDERED that this case is DISMISSED with prejudice and without costs. In the
   event settlement is not perfected, either party may move to reopen and trial will be
16 scheduled, provided such motion is filed within 90 days of the date of this Order.
            (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
17
     record.
18          Dated this 15th day of October, 2018.
19
                                                          William M. McCool
20                                                        Clerk

21                                                        s/Karen Dews
                                                          Deputy Clerk
22

23

     MINUTE ORDER - 1
